IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NO. WR-92,077-01


                   EX PARTE BRANDON MICKELLE HOWARD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 071883-01-A-WR IN THE 47TH DISTRICT COURT
                              FROM POTTER COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of fraudulent use or possession of identifying information and

sentenced to sixty-five years’ imprisonment. The Seventh Court of Appeals affirmed her conviction.

Howard v. State, No. 07-17-00178-CR (Tex. App. — Amarillo March 20, 2018) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things,1 that trial counsel was ineffective because trial

counsel failed to question venire members who stated that they had been victims of crimes similar



       1
           This Court has considered Applicant’s other claims and finds them to be without merit.
                                                                                                       2

to that for which Applicant was on trial to find out whether those venire members would be subject

to challenge for cause. Applicant alleges that trial counsel failed to challenge those venire members

for cause or exercise peremptory strikes against those venire members. Applicant alleges that two

of those venire members ended up on the jury, including one who became the foreman.

        Applicant has alleged facts that, if true, might entitle her to relief. Strickland v. Washington,

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claims. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent her at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                          3

Filed: January 13, 2021
Do not publish